Citation Nr: 1409545	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  14-04 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back disability.

2.  Entitlement to a compensable rating for bilateral lower extremity radiculopathy.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marc Whitehead, Esq.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1990 to March 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating in excess of 20 percent for the Veteran's back disability.

In September 1994, the RO granted service connection for chronic mechanical low back pain.  

In April 2010, the RO granted service connection for bilateral lower extremity radiculopathy on the basis that it was associated with the service-connected back disability.  The RO combined the radiculopathy with the back disability and recharacterized them as "degenerative disc disease L4-L5 with annular tear with bilateral lower extremity radiculopathy, previously diagnosed as chronic mechanical low back pain."

The RO should have provided separate ratings for the back disability and the associated radiculopathy.   This decision properly recharacterizes the issues of bilateral lower extremity radiculopathy and a back disability.

The issue of entitlement to a TDIU has been raised by the record.

The issues of entitlement to a compensable rating for bilateral lower extremity radiculopathy and to a TDIU are REMANDED to the Department of Veterans Affairs Regional Office.





FINDING OF FACT

During the pendency of the appeal, the low back disability was manifested by forward flexion of the thoracolumbar spine to no less than 20 degrees; there was no evidence of ankylosis or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a 40 percent rating for a low back disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.71a, Diagnostic Code 5237 (2013).

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A January 2011 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of her back disability on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a November 2013 supplemental statement of the case.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  
A VA examination was conducted in January 2011; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a rating higher than 20 percent for her low back disability, which is currently rated under the criteria of Code 5243, for intervertebral disc syndrome.

The Veteran's low back disability can be rated based upon the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion, whichever results in the higher rating.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a , DC 5243, Note 1.

The Veteran does not contend and the record does not show any order or directive from a doctor requiring bed rest, and there is no indication that a doctor's care was required during such periods.  In the absence of any medical statement indicating that bed rest and regular treatment were required, the definition of "incapacitating episode" has not been met at any time during the appellate period and evaluation under those criteria is not appropriate.

Under the alternative General Rating Formula for Diseases and Injuries of the Spine, a 40 percent disability rating, the next higher evaluation under the currently applicable rating criteria requires a showing of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A January 2011 VA examination report shows forward flexion to 30 degrees with pain.  On repetitive testing there was no limitation with painful motion, weakness, fatigue, or incoordination.  Range of motion and pain values were unchanged from the baseline testing.

An April 17, 2013, VA treatment record shows forward flexion to 20 degrees.

During the pendency of the appeal, medical records show forward flexion of the  thoracolumbar spine to no less than 20 degrees, even with consideration of Deluca.  The criteria for a 40 percent rating under the general formula have been met.

The criteria for a 50 percent rating, the next higher rating, have not been met because there is no evidence of ankylosis.

Consideration has been given regarding whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1).

First, a determination must be made as to whether the schedular criteria reasonably 
describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria do reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The first Thun element is not satisfied.  The Veteran's service-connected low back disability is productive of pain, stiffness, numbness, and limited motion.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  

The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture, which is productive of pain, stiffness, numbness, and limited motion.  In short, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet.App. at 115.

As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's low back disability, referral for extraschedular consideration is not required and the analysis stops.  

A 40 percent rating for a low back disability is warranted.


ORDER

A 40 percent rating for a low back disability is granted.


REMAND

Neurological Abnormalities.  VA examination is needed to determine the current severity of the Veteran's bilateral lower extremity radiculopathy.

TDIU.  Service connection is currently in effect for a low back disability and associated bilateral lower extremity radiculopathy.  The Veteran contends that she has been unemployed since 2008 due to these disabilities.  VA examination is needed to determine whether the Veteran's service-connected disabilities render her incapable of meaningful employment.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine and nerve examination by an appropriate medical professional.  

First, the examiner must (1) identify any neurological abnormality associated with the Veteran's back disability and (2) characterize the severity of any such abnormalities in accordance with the applicable rating criteria.

For example, VA medical records show multiple diagnoses of bilateral lower extremity radiculopathy associated with the Veteran's back disability.

Under 4.124a, injuries of the lower radicular group can be rated on the basis of paralysis, neuritis, or neuralgia.  Paralysis can be complete or incomplete.  Incomplete paralysis can be severe, moderate, or mild.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Second, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities render her incapable of meaningful employment.

If the Veteran is capable of meaningful employment, provide examples of jobs that she is able to do and address why her service-connected disabilities do not preclude this type of employment. 

The examiner must review the entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE).  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the Virtual VA or VBMS files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If either of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


